Case 2:20-cv-12657-TGB-RSW ECF No. 43, PageID.818 Filed 08/31/21 Page 1 of 1




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

VERSAH, LLC,           HUWAIS      IP          2:20-CV-12657-TGB
HOLDING LLC,

                 Plaintiffs,                       JUDGMENT

                                                 HONORABLE
     vs.                                      TERRENCE G. BERG

UL   AMIN             INDUSTRIES,
HAMMAD ASHIQ,

                 Defendants.

     For the reasons stated in the Opinion and Order entered on

August 31, 2021, judgment is entered in favor of Plaintiffs and against

Defendants as to Counts I, II, III, V, and VI of the Amended Complaint,

and the case is DISMISSED.           Count IV is DISMISSED without

prejudice.

                                        KINIKIA ESSIX
                                        CLERK OF THE COURT

Dated: August 31, 2021                  By: s/A. Chubb _____________
                                        Deputy Clerk

APPROVED AS TO FORM:

/s/Terrence G. Berg
TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
